Citation Nr: 1102195	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  02-19 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an effective date earlier than October 27, 2000 
for the award of a 10 percent disability rating for scars of the 
right lower extremity.


REPRESENTATION

Appellant represented by:    The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to March 
1970.

This matter before the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Columbia, South Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a hearing before a Member of the Board 
in December 1996, but that Member is no longer with the Board.  
He initially elected to have an additional hearing, but in 
February 2008, his representative stated that, due to health 
concerns, the Veteran is not able to attend a hearing and wished 
to withdraw his hearing request.  A transcript of the December 
1996 hearing is of record and will be utilized in this decision.

In an April 2008 decision, the Board, among other things, denied 
an earlier effective date for an award of 10 percent for scars of 
the right lower extremity.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a July 2010 memorandum decision, the Court 
reversed and remanded the matter to the Board to award an 
effective date of March 31, 1970 for the Veteran's award of 10 
percent for scars of the right lower extremity.
 
The appeal is presently before the Board for action consistent 
with the instructions contained in the Court's July 2010 
Memorandum Decision.


FINDINGS OF FACT

The Court held that the Veteran has had a claim for a compensable 
rating for scars of the right lower extremity pending since March 
31, 1970, and that the Veteran's disability at that time 
warranted a 10 percent disability rating.   The Court mandates 
that the 10 percent rating be assigned as of that date.


CONCLUSION OF LAW

An effective date of March 31, 1970 is granted for the award of a 
10 percent disability rating for scars of the right lower 
extremity.  38 U.S.C.A. § 5110 (2002); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  
In light of the favorable determination as to this claim, the 
Board finds that a discussion of VCAA compliance is unnecessary.

The Veteran has claimed an effective date earlier than the 
assigned date of October 27, 2000, for the 10 percent rating for 
scars of the right lower extremity.  He asserts that these scars 
have always been tender and should have been rated as such since 
March 31, 1970.  The effective date for an increased rating will 
be the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the effective 
date for an increased rating will be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400(o).

Service connection for multiple shell fragment wound scars of the 
lower extremities was granted by the RO in 1970, with a 
noncompensable evaluation being assigned.  In May 1970, the 
Veteran submitted a notice of disagreement (NOD); however, VA did 
not respond to the Veteran's NOD until it issued a statement of 
the case in October 1997.  At that time, the RO noted receipt of 
the Veteran's May 1970 notice of disagreement.   

A 10 percent evaluation was assigned for painful and tender 
scarring of the left lower extremity was granted by the RO in a 
May 1998 decision, with the effective date of the award being 
assigned as March 31, 1970.  A 10 percent rating was established 
for tender scarring of the right lower extremity was granted by 
rating decision dated in September 2005, with the effective date 
of October 27, 2000 being assigned.

In an April 2008 decision, the Board determined that the earliest 
that is was factually ascertainable that an increase in the 
Veteran's scarring of the right lower extremity disability had 
occurred was in December 2000, the date of a VA examination.  At 
the time of the decision, the Board failed to acknowledge that 
the Veteran had a pending claim from March 1970, which 
incorporated scars of the right lower extremity. 

In the July 2010 memorandum decision, the Court determined that 
the Veteran has had a claim for a compensable rating for scars of 
the right lower extremity pending since March 31, 1970.  The 
Court further found that an x-ray indicated multiple small 
metallic foreign bodies in the soft tissue above the right knee 
and that there was tenderness in the amputation stump noted as 
early as 1970.  Further, the Court held that there was no 
evidence contrary to the conclusion that the scars of the right 
lower extremity were 10 percent disabling as of March 31, 1970.  

The Board's jurisdiction extends only to "questions of law and 
fact necessary to a decision by the [Secretary] under a law that 
affects the provision of benefits by the Secretary."  38 C.F.R. § 
20.101(a) (2009); see also 38 U.S.C.A. §§ 511(a), 7104(a) (West 
2002 & Supp. 2009).  As the Court has directed the Board to grant 
that which constitutes the full benefit sought on appeal, there 
remains no question of law or fact to be decided.








ORDER

An effective date of March 31, 1970 is granted for the award of a 
10 percent disability rating for scars of the right lower 
extremity.  



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


